Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  156189(75)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 156189
  v                                                                   COA: 332190
                                                                      Saginaw CC: 15-041848-FC
  TRAVIS TRAVON SAMMONS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of Kenneth Wyniemko and the Innocence
  Project to file a brief amicus curiae is GRANTED. The amicus brief submitted on July 24,
  2019, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 28, 2020

                                                                                Clerk